Case 1:16-cv-00057-LEK-WRP Document 160 Filed 08/19/21 Page 1 of 10    PageID #:
                                   4001


                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII

  MARNIE MASUDA-CLEVELAND,
                                         CIV. NO. 16-00057 LEK-WRP
                   Plaintiff,

        vs.

  LIFE INSURANCE COMPANY OF NORTH
  AMERICA,

                   Defendant.


         ORDER: DENYING DEFENDANT’S OBJECTIONS; AND ADOPTING,
           AS MODIFIED, THE MAGISTRATE JUDGE’S FINDINGS AND
           RECOMMENDATION TO GRANT IN PART AND DENY IN PART
      PLAINTIFF’S MOTION FOR AWARD OF ATTORNEYS’ FEES AND COSTS

              On March 19, 2021, the magistrate judge issued his

 Findings and Recommendation to Grant in Part and Deny in Part

 Plaintiff’s Motion for Award of Attorney’s Fees and Costs

 (“F&R”).     [Dkt. no. 154.]   On April 2, 2021, Defendant Life

 Insurance Company of North America (“Defendant”) filed its

 objections to the F&R (“Objections”).        [Dkt. no. 155.]     On

 April 19, 2021, Plaintiff Marnie Masuda-Cleveland (“Plaintiff”)

 filed her memorandum in opposition to the Objections

 (“Memorandum in Opposition”).       [Dkt. no. 157.]    On April 23,

 2021, Defendant filed its reply.       [Dkt. no. 158.]     On May 25,

 2021, Plaintiff filed her Notice of Supplemental Authority.

 [Dkt. no. 159.]     The Court has considered the Motion as a non-

 hearing matter pursuant to Rule LR7.1(d) of the Local Rules of
Case 1:16-cv-00057-LEK-WRP Document 160 Filed 08/19/21 Page 2 of 10   PageID #:
                                   4002


 Practice for the United States District Court for the District

 of Hawaii (“Local Rules”).      For the reasons set forth below,

 Defendant’s Objections are hereby denied, the F&R is adopted as

 modified, and Plaintiff is awarded a total of $364,946.80 in

 attorneys’ fees and $3,472.76 in nontaxable costs, for a total

 award of $368,419.56.

                                 BACKGROUND

              The magistrate judge found that Plaintiff was entitled

 to an award of attorneys’ fees pursuant to 29 U.S.C.

 § 1132(g)(1), which is not disputed by Defendants.          [F&R at 3-

 4.]   Given that the instant case was brought under the Employee

 Retirement Income Security Act (“ERISA”), the magistrate judge

 applied the five factor analysis described in Hummell v. S.E.

 Rykoff & Co., 634 F.2d 446 (9th Cir. 1980), to determine it was

 reasonable to award reasonable attorneys’ fees and costs.1           [Id.




       1   The factors are:

              (1) the degree of the opposing parties’
              culpability or bad faith; (2) the ability of the
              opposing parties to satisfy an award of fees;
              (3) whether an award of fees against the opposing
              parties would deter others from acting under
              similar circumstances; (4) whether the parties
              requesting fees sought to benefit all
              participants and beneficiaries of an ERISA plan
              or to resolve a significant legal question
              regarding ERISA; and (5) the relative merits of
              the parties’ positions.

 Hummell, 634 F.2d at 453 (citations omitted).
                                      2
Case 1:16-cv-00057-LEK-WRP Document 160 Filed 08/19/21 Page 3 of 10   PageID #:
                                   4003


 at 4-5.]    Next, the magistrate judge applied the lodestar

 method, determining that a reasonable rate for Jeffrey C.

 Metzger, Esq. to be $700 per hour, [id. at 8-11,] and a

 reasonable rate for Carl M. Varady, Esq. to be $450 per hour,

 [id. at 11-12].     Mr. Metzger’s rate was determined with

 reference to California attorneys, because Plaintiff

 demonstrated that local attorneys did not have the requisite

 expertise to represent her.       [Id. at 10-11.]    Mr. Varady’s rate,

 as local counsel, was determined based on the information

 provided and the magistrate judge’s knowledge of local

 prevailing rates.     [id. at 11-12.]     After reducing the requested

 hours for clerical tasks, block billing, and excessive or

 duplicative time, but finding that Mr. Metzger’s billed time for

 travel was reasonable, the magistrate found that the following

 final award reflected hours reasonably spent in this case:

           ATTORNEY                 HOURS      RATE        TOTAL
 Jeffrey C. Metzger, Esq.           470.1      $700        $329,070.00
 Carl M. Varady, Esq.                43.05     $450        $ 19,372.50
 General Excise Tax
 (Mr. Varady’s fees only)                      4.712%      $    912.83
                                               TOTAL       $349,355.33

 [F&R at 19.]

             Defendant objects to the F&R on the basis of: 1) the

 hourly rates of Mr. Metzger and Mr. Varady; 2) more time was

 block billed than found by the magistrate judge;

 3) Mr. Metzger’s travel time was unreasonable; and 4) the


                                      3
Case 1:16-cv-00057-LEK-WRP Document 160 Filed 08/19/21 Page 4 of 10   PageID #:
                                   4004


 substantial majority of the time Mr. Metzger and Mr. Varady

 spent drafting their motion for attorneys’ fees was

 unreasonable.

                                  STANDARD

                  When a party objects to a magistrate judge’s
             findings or recommendations, the district court
             must review de novo those portions to which the
             objections are made and “may accept, reject, or
             modify, in whole or in part, the findings or
             recommendations made by the magistrate judge.”
             28 U.S.C. § 636(b)(1); see also United States v.
             Raddatz, 447 U.S. 667, 673 (1980); United States
             v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th Cir.
             2003) (en banc) (“[T]he district judge must
             review the magistrate judge’s findings and
             recommendations de novo if objection is made, but
             not otherwise.”).

                  Under a de novo standard, this court reviews
             “the matter anew, the same as if it had not been
             heard before, and as if no decision previously
             had been rendered.” Freeman v. DirecTV, Inc.,
             457 F .3d 1001, 1004 (9th Cir. 2006); United
             States v. Silverman, 861 F .2d 571, 576 (9th Cir.
             1988). The district court need not hold a de
             novo hearing; however, it is the court’s
             obligation to arrive at its own independent
             conclusion about those portions of the magistrate
             judge’s findings or recommendation to which a
             party objects. United States v. Remsing, 874
             F.2d 614, 618 (9th Cir. 1989).

 Haw. Def. Found. v. City & Cnty. of Honolulu, Civil No. 12-00469

 JMS-RLP, 2014 WL 2804448, at *2 (D. Hawai`i June 19, 2014)

 (alteration and emphasis in Haw. Def. Found.).




                                      4
Case 1:16-cv-00057-LEK-WRP Document 160 Filed 08/19/21 Page 5 of 10   PageID #:
                                   4005


                                 DISCUSSION

 I.    Reasonable Hourly Rates

             Defendant argues Mr. Metzger’s hourly rate should be

 determined in relation to the local rate in Hawai`i, rather than

 California, where Mr. Metzger lives and practices.          Usually,

             [i]n determining the reasonableness of an hourly
             rate, the experience, skill, and reputation of
             the attorney requesting fees are taken into
             account. See Webb v. Ada County, 285 F.3d 829,
             840 & n.6 (9th Cir. 2002). The reasonable hourly
             rate should reflect the prevailing market rates
             in the community. See id.; Gates v. Deukmejian,
             987 F.2d 1392, 1405 (9th Cir. 1992), as amended
             on denial of reh’g, (1993) (noting that the rate
             awarded should reflect “the rates of attorneys
             practicing in the forum district”); Mendez v.
             Cnty. of San Bernardino, 540 F.3d 1109, 1129 (9th
             Cir. 2008) (“[T]he court must consider what
             constitutes a reasonable hourly rate for work
             performed in the relevant community by attorneys
             of similar skill, experience and reputation.”).[2]
             It is the burden of the fee applicant to produce
             satisfactory evidence, in addition to an
             affidavit from the fee applicant, demonstrating
             that the requested hourly rate reflects
             prevailing community rates for similar services.
             See Jordan v. Multnomah County, 815 F.2d 1258,
             1263 (9th Cir. 1987).

 United States v. Staton, CIVIL NO. 12-00319 ACK-KSC, 2018 WL

 5091634, at *3 (D. Hawai`i Sept. 27, 2018) (some alterations in

 Stanton), findings and recommendation adopted, 2018 WL 5087221

 (Oct. 18, 2018).     However, in this case, the magistrate judge

 determined that the reasonable rate should be determined with


       2Mendez was overruled in part on other grounds by Arizona
 v. ASARCO LLC, 773 F.3d 1050, 1058 n.1 (9th Cir. 2014).
                                      5
Case 1:16-cv-00057-LEK-WRP Document 160 Filed 08/19/21 Page 6 of 10    PageID #:
                                   4006


 reference to California rates because Plaintiff successfully

 demonstrated a lack of local counsel who had expertise in ERISA

 comparable to Mr. Metzger’s, particularly in the type of ERISA

 issues presented in this case.       See F&R at 10 (citing ECF

 No. 152-3; ECF No. 152-4; ECF No. 153-1).3

             Mr. Varady submitted a declaration stating that,

 although he has in the past, he no longer takes ERISA cases on

 his own due to their complexity and the amount of time it can

 take an ERISA case to reach a conclusion.         [Plaintiff’s Motion

 for Attorneys’ Fees and Costs, Decl. of Carl M. Varady (“Varady

 Decl.”), filed 2/12/21 (dkt. no. 147-2), at ¶¶ 8, 10.]           In

 addition to the other evidence, the Court finds Mr. Varady’s

 declaration to be particularly persuasive in light of his

 reputation in the local legal community and the Court’s own

 familiarity with his past performance.        Therefore, upon de novo

 review, the Court denies Defendant’s Objections as to

 Mr. Metzger’s reasonable hourly rate and adopts the reasoning in

 the F&R with respect to that issue.        Similarly, the Court finds

 no error in the magistrate judge’s reasoning with respect to




       3ECF No. 152 is Defendant’s Memorandum in Opposition to
 Plaintiff Marnie Masuda-Cleveland’s Motion for Award of
 Attorney’s Fees and Costs Filed on February 12, 2021, which
 Defendant filed on February 19, 2021. ECF 153 is Plaintiff’s
 reply in support of the motion, filed on February 26, 2021.
                                      6
Case 1:16-cv-00057-LEK-WRP Document 160 Filed 08/19/21 Page 7 of 10   PageID #:
                                   4007


 Mr. Varady’s reasonable hourly rate, and the Objections are

 denied and the F&R is adopted with regard to that issue as well.

 II.   Block Billing

             Defendant next argues the magistrate judge erred by

 applying only a twenty percent reduction to Plaintiff’s

 requested hours for block billing.        “The term ‘block billing’

 refers to the time-keeping method by which each lawyer and legal

 assistant enters the total daily time spent working on a case,

 rather than itemizing the time expended on specific tasks.”

 Robinson v. City of Edmond, 160 F.3d 1275, 1284 n.9 (10th Cir.

 1998) (citation and internal quotation marks omitted).           Block-

 billed entries generally fail to specify a breakdown of the time

 spent on each task.

             District courts have the authority to reduce hours

 that are billed in block format because such a billing style

 makes it difficult for courts to ascertain how much time counsel

 expended on specified tasks.       Welch v. Metro. Life Ins. Co., 480

 F.3d 942, 948 (9th Cir. 2007) (some citations omitted) (citing

 Role Models Am., Inc. v. Brownlee, 353 F.3d 962, 971 (D.C. Cir.

 2004) (reducing requested hours because counsel’s practice of

 block billing “lump[ed] together multiple tasks, making it

 impossible to evaluate their reasonableness”)).          Upon de novo

 review, this Court agrees with the F&R’s analysis related to



                                      7
Case 1:16-cv-00057-LEK-WRP Document 160 Filed 08/19/21 Page 8 of 10   PageID #:
                                   4008


 block billing.     Defendant’s Objections on this point are

 rejected and this portion of the F&R is adopted in full.

 III. Travel Billing and Excessive Time Billing

             After de novo review, this Court also agrees with the

 F&R’s analysis related to travel billing and the deduction for

 excessive time.     See F&R at 14, 17-19.     Defendant’s Objections

 are therefore denied as to these issues, and those portions of

 the F&R are adopted.

 IV.   Summary and Litigation of the Objections

             In light of the above, the magistrate judge’s award of

 attorneys’ fees incurred through March 18, 2021 is adopted.            In

 addition, the magistrate judge’s recommendation to award

 Plaintiff $3,472.76 in nontaxable costs, which Defendant did not

 object to, is adopted.

             Plaintiff also seeks an award of the attorneys’ fees

 reasonably incurred responding to the Objections.          Mr. Varady

 spent 6.2 hours responding to the Objections; [Mem. in Opp.,

 Decl. of Carl M. Varady at ¶ 5 & Exh. 1 (invoice dated April 19,

 2021);] and Mr. Metzger spent 18.2 hours, [Mem. in Opp., Decl.

 of Jeffrey C. Metzger in Supp. of Plaintiff’s Opp. to Objections

 to Findings and Recommendations Re Attorneys Fees and Costs at

 ¶ 3].   The Court finds that these hours are manifestly

 reasonable and modifies the recommended attorneys’ fee award in

 the F&R to include the hours spent responding to the Objections.

                                      8
Case 1:16-cv-00057-LEK-WRP Document 160 Filed 08/19/21 Page 9 of 10   PageID #:
                                   4009


 Plaintiff is therefore entitled to the following award of

 attorneys’ fees:

           ATTORNEY                 HOURS      RATE        TOTAL
 Jeffrey C. Metzger, Esq.           488.2      $700        $341,740.00
 Carl M. Varady, Esq.                49.25     $450        $ 22,162.50
 General Excise Tax
 (Mr. Varady’s fees only)                      4.712%      $ 1,044.30
                                               TOTAL       $364,946.80

                                 CONCLUSION

             For the foregoing reasons, Defendant’s Objections to

 the Magistrate Judge’s Findings and Recommendation to Grant in

 Part and Deny in Part Plaintiff’s Motion for Award of Attorneys’

 Fees and Costs Filed on March 19, 2021 (ECF No. 154), which

 Defendant filed on April 2, 2021, is HEREBY DENIED.          The

 magistrate judge’s F&R is ADOPTED AS MODIFIED by the instant

 Order.   This Court therefore AWARDS Plaintiff $364,946.80 in

 attorneys’ fees and $3,472.76 in nontaxable costs, for a total

 award of $368,419.56.      Defendant is ordered to pay the award by

 remitting payment to Plaintiff’s counsel by no later than

 September 20, 2021.

             IT IS SO ORDERED.




                                      9
Case 1:16-cv-00057-LEK-WRP Document 160 Filed 08/19/21 Page 10 of 10   PageID #:
                                    4010


             DATED AT HONOLULU, HAWAII, August 19, 2021.




  MARNIE MASUDA-CLEVELAND VS. LIFE INSURANCE COMPANY OF NORTH
  AMERICA; CV 16-00057 LEK-WRP; ORDER: DENYING DEFENDANT’S
  OBJECTIONS; AND ADOPTING, AS MODIFIED, THE MAGISTRATE JUDGE’S
  FINDINGS AND RECOMMENDATION TO GRANT IN PART AND DENY IN PART
  PLAINTIFF’S MOTION FOR AWARD OF ATTORNEYS’ FEES AND COSTS


                                      10
